Title: To James Madison from Pierpont Edwards, 31 July 1806
From: Edwards, Pierpont
To: Madison, James



Sir,
New York 31 July 1806

In my letter of the 30th. Inst. I did myself the honor to state to you some facts, which regarded the trials of Smith & Ogden.  The purpose of this letter is to give you a view of the subject, as connected with the political parties in this state.
The State of New York is divided into four parties, Clintonians, Lewisites, Burrites & Federalists.  The three first Claim to be republican, and I believe that they are of that class; but, as it regards the present administration of the general Government, they are not all especially friendly to it.  The Burrites are almost all very hostile to the President, of course feel no good will to his administration.  The Clintonians and Lewisites are friendly to the President and to his administration; but both those parties have their attention so entirely engrossed by local considerations, that neither of them trouble themselves much with respect to the President, or his administration.  There is however this difference between the Clintonians & the Lewisites; the leaders of the former are very friendly to John Randolph and his party, the latter Are hostile to him.  The leaders of the Clintonian party are supposed to have strong motives for their predilection for Randolph, for it is considered here, as a firm point, that the influence, which is to exert itself to bring Mr. Adams into the presidential chair, is also to exert itself to agrandize De Witt Clinton.
Having thus far explained the bearings of these three sections of republicans, it will not be difficult for you to imagine, how it should have happened, that no exertions were made here, by those who call themselves republicans, (I speak now of influential men only) to counteract the operations of the federalists in the affair of the prosecution against Smith & Ogden.  The Burr party, from the affection they have to Smith, as well as from the hatred they have against the President, sincerely & ardently desired the acquittal of the Defendants.  The Clintonians and Lewisites were actuated by one motive, that is common to both.  These two parties are nearly balanced, & each looks, for support, to the federal party, who now hold the means of giving predominance to that party, to which they shall incline; of course the Clintonians and Lewisites are cautious of giving offence; & as the federalists, to a man, from the highest to the lowest, made the cause of Smith & Ogden their own cause, and entered into it with their most ardent zeal The Clintonians & Lewisites kept themselves either aloof, or indirectly gave the federalists countenance in their Measures.  From what I have said in a former letter and from the contents of the present, you will, I trust, be able to satisfy your mind as to the reason of the acquittal of Smith & Ogden.
I pray you to consider this letter as confidential; tho’ I give you liberty, if you should think it fitting, to shew it to the President.  I am with the highest respect and Esteem Yr Obedt. Sert.

Pierpont Edwards

